DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,759,677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments / Amendments
Applicant’s arguments and amendments submitted 1/28/22 have been fully and carefully considered.
The obviousness-type double patenting rejections are withdrawn in light of the approved TD received 12/7/21.
The amendment to the claims submitted on 1/28/22 contain formatting errors and appears to be incorrect when tracking changes. All the claims submitted on 1/28/22 were either “(Original)” or “(Previously Presented)”. The copy of the claims submitted on 1/28/22 was NOT entered, however the previous version of the claims on 10/27/21 represent the current claims and all outstanding rejections are withdrawn. Therefore a Notice of Allowability is mailed in response.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowability:  the prior art does not fairly teach or suggest all limitations of the claims, as amended, of a distillation apparatus comprising: a. a photovoltaic cell that has a front surface configured for exposure to light, wherein the front surface of the photovoltaic cell is heated when it is exposed to light; b. an evaporation chamber that contains air 
Faidi et al (US 2014/0360859) is regarded as the closest relevant prior art of record. Faidi teaches a distillation apparatus comprising: a. a photovoltaic cell 12; b. an evaporation chamber 14; c. a condensation chamber 16; and d. an untreated water chamber 22 (see Fig 1, [0017-0025]); the apparatus allows direct heating of the untreated water (via waste heat from PV cell the apparatus is used to generate treated water from the untreated water that is heated using the apparatus (PV cell 16 waste heat heats the water to cause evaporation and condensing to purified water sent to filter 20). In Faidi, condensation chamber 16 is routed through a heat exchange tube in inlet tank 18. However Faidi does not teach wherein the apparatus allows direct heating of untreated water without the use of a heating unit or heat exchange unit; wherein the apparatus does not include a heating unit or a heat exchange unit and Faidi includes a heat exchange before the PV heated evaporation chamber, additionally Faidi includes direct heating of the water, rather than the claimed “wherein the air is heated when the front surface of the photovoltaic cell is exposed to light… the untreated water is heated by the heated air and the heated front surface of the photovoltaic cell”.
Kaufmann (US 5,650,050) teaches that incoming impure water 8 is sprayed via 3 into evaporation chamber where it hits directly heated surface 1 to evaporate the untreated water (See Fig 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772